DETAILED ACTION

1.       The Office acknowledges the receipt of Applicant’s restriction election filed April 29, 2021. Applicant elects Group I without traverse. Claims 23-40 are pending. Claims 34-38 are withdrawn from examination. Claims 23-33, 39 and 40 are examined in the instant application. The restriction is made FINAL.
Specification
2.  	The disclosure is objected to because of the following: the status of parent Application No. 14/913630 must be updated on page 1 of the specification.  
Appropriate correction is required.
Claim Objections
3. 	Claims 23, 39 and 40 are objected to because of the following: “a least” should be amended to “at least”. 
Appropriate correction is required.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 23-33, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 17 and 18 of U.S. Patent No. 10,870,859. Although the claims at issue are not identical, they are not patentably distinct from each other because no percent sequence identity is set forth for the “region of homology” for the 200 nucleotides in the claims of the instant application. The claims of the instant application are determined to be broader than the claims of the issued patent. Thus, “a region of homology of at least 98% sequence identity with at least 100 contiguous nucleotides of SEQ ID NO:9 … wherein the at least 100 contiguous nucleotides comprise a TATA box ” of the issued patent renders obvious “a region of homology of at least 200 nucleotides with SEQ ID NO:9” of the instant application. SEQ ID NO:9 in the issued patent is also SEQ ID NO:9 in the instant application. The recombinant DNA construct, vector, plant cell, transgenic monocot maize plant, seed, heterologous sequences and guide RNA are set forth in the claims of the issued patent.
Claim Rejections - 35 USC § 112(b)
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 23-33, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
contiguous nucleotides with SEQ ID NO:9” and not any 200 nucleotides with SEQ ID NO:9. It is suggested Applicant amend this phrase to include “contiguous” for clarification. For examination purpose, the Office interprets “at least 200 nucleotides with SEQ ID NO:9” to mean “at least 200 contiguous nucleotides with SEQ ID NO:9”.
	In claim 23, line 4, it is suggested “a heterologous sequence” be amended to “the heterologous sequence” for proper antecedence.

Claim Rejections - 35 USC § 112(a)
7.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.       Claims 23-33, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
The claims lack adequate written description because Applicant does not disclose a representative number of promoters having “a region of homology” of at least 200 nucleotides with SEQ ID NO:9 or 98% sequence identity to SEQ ID NO:9. No promoter having “a region of homology” of at least 200 nucleotides with SEQ ID NO:9 or having 98% sequence identity to SEQ ID NO:9 is disclosed. Further, there is no Zea mays U6 polymerase III promoter having 1000 nucleotides. The specification further discloses two U6 polymerase III promoters from soybean. However, they share very little sequence identity to SEQ ID NO:9. It is unclear whether U6 polymerase III promoters share a common structure or motif, and which region of SEQ ID NO:9 is necessary for functional promoter activity. Even at 100% sequence identity, it is unlikely that any 200 contiguous nucleotides of SEQ ID NO:9 would have promoter activity. While promoter truncations are known in the art, neither the state of the prior art nor Applicant’s disclosure teaches the region(s) and the size(s) of truncations for U6 polymerase III promoters. Moreover, the claims encompass other undisclosed promoter sequences, as well as mutants and allelic variants, and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The implication is there are promoter sequences other than those disclosed which exist in nature, but the structures thereof are not known. With regard to sequences having 98% sequence identity to SEQ ID NO:9, it is unpredictable which 20 nucleotides can be deleted or mutated while retaining functional activity. Unlike protein sequences, promoter sequences do not have conservative substitutions. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and promoters from other sources, absent further .
9. 	Claims 23-33, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
The claims are drawn to a recombinant DNA construct comprising a promoter having “a region of homology of at least 200 nucleotides with SEQ ID NO:9” or having 98% sequence identity to SEQ ID NO:9, operably linked to a heterologous nucleic acid sequence. Applicant’s disclosure is as described above. The specification discloses two U6 polymerase III promoters from soybean in addition to SEQ ID NO:9 from Z. mays, however, they share very little sequence identity to SEQ ID NO:9. The specification does not disclose any sequence having a region of homology of at least 200 nucleotides with SEQ ID NO:9 or a sequence having 98% sequence identity to SEQ ID NO:9 having promoter function. While one skilled in the art can generate truncations of SEQ ID NO:9 and make mutations to SEQ ID NO:9, there is no guidance and no working example as to which fragment(s) or mutated sequence(s) would have promoter activity. Even though promoter truncations are known in the art, neither the state of the prior art nor Applicant’s disclosure teaches truncations for maize U6 polymerase III promoters. Unlike protein sequences, promoters do not have 
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Conclusion
10. 	No claim is allowed. The closest prior art teaches a sequence identified as SEQ ID NO:17986 wherein positions 954-1199 of SEQ ID NO:17986 has 90.7% sequence identity, or a 223-nucleotide match, to positions 203-438 of Applicant’s SEQ ID NO:9 (Liu et al., US 20040034888, (A) and (U)). However, Liu does not teach an operably linked heterologous sequence wherein SEQ ID NO:17986 or a sequence comprising positions 954-1199 of SEQ ID NO:17986 is a promoter or controls the expression of the heterologous sequence.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663